Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14 and 17-23, drawn to a method of manufacturing a rolled wear-resistant aluminum alloy product.
Group II, claims 15 and 24, drawn to a tipper and tipper body.
Group III, claims 16 and 25, drawn to a method of incorporating aluminum plate into a tipper and tipper body.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a method of manufacturing an aluminum alloy comprising recited steps (a) through (e) in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kajiwara (JP2008190021A, machine translation is referred here).  Kajiwara teaches a method for producing a Al-Mg-based alloy hot rolled sheet, comprising providing a hot rolled Al-Mg alloy plate material having composition overlapping the composition in step (a) of the instant case.
Element
Claim 1
Kajiwara [page 2 paragraph 5]
Mg
4.20% to 5.5% 
3-5%
Mn
0.50% to 1.1%
1.0% or less
Fe
up to 0.40%
0.5% or less
Si
up to 0.30% 
0.5% or less
Cu
up to 0.20% 
0.6% or less
Cr
up to 0.25%
0.4% or less
Zr
up to 0.25% 
0.3% or less
Zn
up to 0.30%
0.5% or less
Ti
up to 0.25%
0.005 to 0.2%
impurities
each <0.05%, total <0.2%
 
Al
balance
 


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.  Kajiwara is silent about the unavoidable impurities and balance aluminum.  A plain read of Kajiwara is that the unavoidable impurities are negligible and thus the claimed each<0.05, total<0.2%, and balance aluminum are obvious.
	Kajiwara teaches the alloy ingot is homogenized and the soaking temperature is 510 °C [page 5 paragraph 11], corresponding to step (b) in claim 1.
	Kajiwara teaches the next hot rough rolling step with end temperature of 370-470 °C [page 5 paragraph 11] and thickness of 30 mm [page 5 paragraph 12], corresponding to step (c) in claim 1.
	Kajiwara teaches finish hot rolling with end temperature of 250-300 °C and thickness of 5-10 mm [page 6 paragraph 5, and Table 2], overlapping the hot-mil exit temperature of 130-285 °C and final gauge of 3-15 mm in step (d) in claim 1.
	Kajiwara teaches cooling after hot rolling [page 3 paragraph 8, and page 5 paragraph 6], corresponding to step (e) in claim 1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Kimberlynn Davis at 404-541-6815 on 3/16/2021, a provisional election was made without traverse to prosecute the invention of group I, claims 1-14 and 17-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-16 and 24-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "hot-rolling of the feedstock in a hot mill from intermediate gauge in one or more rolling steps to a final gauge in a range of 3 mm to 15 mm and wherein the hot-mill exit temperature is in a range of 130°C to 285°C" in step (d).  It is not clear whether the “one or more rolling steps” belongs to the hot rolling in step (c) or belongs to the hot rolling in step (d).
Claim 1 recites the limitation “the hot-mill exit temperature” in step (d).  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what “the” hot-mill exit temperature is referring to.  
Claims 2-14 and 17-23 are rejected likewise as depending on claim 1.
Claim 3-4 and 17 recite the limitation “the hot-mill exit temperature”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what “the” hot-mill exit temperature is referring to. 
The term "ambient temperature" in claims 1, 2, 6, 10-14, 20-23 is a relative term which renders the claim indefinite.  The term "ambient temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Ambient temperature is relative depending on the location.  For the purpose of further examination, this term is interpreted as any temperature that would have been considered to be ambient by one of ordinary skill.  Claims 3-9 and 17-19 are rejected likewise as depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11-14 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (JP2008190021A, machine translation is referred here).
Regarding claim 1, Kajiwara teaches a method for producing a Al-Mg-based alloy hot rolled sheet, comprising providing a hot rolled Al-Mg alloy plate material having composition overlapping the composition in step (a) of the instant case.
Element
Claim 1
Kajiwara [page 2 paragraph 5]
Mg
4.20% to 5.5% 
3-5%
Mn
0.50% to 1.1%
1.0% or less
Fe
up to 0.40%
0.5% or less
Si
up to 0.30% 
0.5% or less
Cu
up to 0.20% 
0.6% or less
Cr
up to 0.25%
0.4% or less
Zr
up to 0.25% 
0.3% or less
Zn
up to 0.30%
0.5% or less
Ti
up to 0.25%
0.005 to 0.2%
impurities
each <0.05%, total <0.2%
 
Al
balance
 


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.  Kajiwara does not specifically teach any impurity amounts.  Since Kajiwara is silent regarding the presence of impurities, the examiner submits that one of ordinary skill would have recognized the disclosure of Kajiwara to be absent impurities (ie. zero amount) absent a specific teaching to the contrary.
Kajiwara teaches the alloy ingot is homogenized and the soaking temperature is 510 °C [page 5 paragraph 11], corresponding to step (b) in claim 1.
Kajiwara teaches the next hot rough rolling step with end temperature of 370-470 °C [page 5 paragraph 11] and thickness of 30 mm [page 5 paragraph 12], corresponding to step (c) in claim 1.
Kajiwara teaches finish hot rolling with end temperature of 250-300 °C and thickness of 5-10 mm [page 6 paragraph 5, and Table 2], overlapping the hot-mil exit temperature of 130-285 °C and fall within the claimed final gauge of 3-15 mm in step (d) in claim 1.
Kajiwara teaches cooling after hot rolling [page 3 paragraph 8, and page 5 paragraph 6], corresponding to step (e) in claim 1.  Kajiwara does not expressively teach cooling to ambient temperature.  However, since no further heat treatment is performed after hot rolling, one with ordinary skill in the art would expect the plate would naturally need to be cooled to ambient temperature for the purpose of packaging and/or application.

Regarding claim 3, Kajiwara teaches the hot rough rolling step with end temperature of 370-470 °C [page 5 paragraph 11], overlapping the claimed range of 400-465 °C.

Regarding claim 4, Kajiwara teaches finish hot rolling with end temperature of 250-300 °C [page 6 paragraph 5, and Table 2], overlapping the hot-mil exit temperature of 175-250 °C.

Regarding claim 5 and 6, Kajiwara teaches that “in the present invention, normal cold rolling and annealing processes (intermediate annealing and final annealing) are not performed” [page 5 paragraph 10], meeting the claimed “devoid of any cold rolling steps” and “the aluminum alloy product is not subject to any further heat-treatment”.

Regarding claim 7, Kajiwara teaches the Mn content is 1.0% or less [page 2 paragraph 5], overlapping the claimed “at most 0.95%”.

Regarding claim 8, Kajiwara teaches the Mg content is 3-5% [page 2 paragraph 5], overlapping the claimed “at least 4.6%”.

Regarding claim 9, Kajiwara teaches the Cr content is 0.4% or less [page 2 paragraph 5], overlapping the claimed “0.05% to 0.20%”.

Regarding claims 11-14, Kajiwara does not teach tensile yield strength, wear resistance, or bending capacity.  However, these limitations would have been expected to be present as will be explained below.
The instant specification does not expressively teach how to achieve these limitations.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01).
Kajiwara teaches overlapping composition as shown in 103 rejection of claim 1.
Kajiwara teaches overlapping process corresponding to steps (a) through (e) as state in 103 rejection of claim 1.
 Since Kajiwara teaches an overlapping composition as well as a processing method that closely resembles applicants’ method, the limitations in claims 11-14 would have been expected to be present in Kajiwara’s alloy plate absent concrete evidence to the contrary.

Regarding claim 17, Kajiwara teaches the hot rough rolling step with end temperature of 370-470 °C [page 5 paragraph 11] and thickness of 30 mm [page 5 paragraph 12], overlapping the claimed 370-495 °C and 15-30mm.

Regarding claim 18, Kajiwara teaches the Mn content is 1.0% or less [page 2 paragraph 5], overlapping the claimed “at most 0.85%”.

Regarding claim 19, Kajiwara teaches the Mg content is 3-5% [page 2 paragraph 5], overlapping the claimed “at least 4.75%”.

Regarding claims 20-23, Kajiwara does not teach tensile yield strength, wear resistance, or bending capacity.  However, these limitations would have been expected to be present as will be explained below.
The instant specification does not expressively teach how to achieve these limitations.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01).
Kajiwara teaches overlapping composition as shown in 103 rejection of claim 1.
Kajiwara teaches overlapping process corresponding to steps (a) through (e) as state in 103 rejection of claim 1.
 Since Kajiwara teaches an overlapping composition as well as a processing method that closely resembles applicants’ method, the limitations in claims 20-23 would have been expected to be present in Kajiwara’s alloy plate absent concrete evidence to the contrary.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara (JP2008190021A, machine translation is referred here), further in view of Lagace (US 20030121571 A1).
Regarding claim 2, Kajiwara does not expressively teach cooling is by coiling of the hot-rolled feedstock.  However, Lagace teaches a method of controlling recoiling temperature from continuous heat treatment line of aluminum strip [abstract and 0014].  “As the aluminum strip 10 passes alternately around the upper and lower rolls 14 it comes into contact with ambient cooling air thereby lower the temperature of the aluminum strip being rewound on coil 15” [0015].  “The temperature of the strip at the rewind reel 15 is normally in the range of ambient to 130°C” [0024].  Thus, cooling to ambient temperature on coil is present in Lagace teaching. The purpose is “to provide rapid and automated control of rewind temperature in a heat treatment line without affecting heat treatment or quench conditions upstream” [0006].  It would have been obvious for one of ordinary skilled in the art to combine Lagace’s teaching with Kajiwara for the purpose of providing rapid and automated control of rewind temperature in a heat treatment line without affecting heat treatment or quench conditions upstream, and arrive at the claimed cooling by coiling.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claim 10 discloses the aluminum alloy product hardness of at least 100 HB.  Kajiwara teaches the product having Vickers hardness of 65-80 Hv (<76 HB) [page 6 paragraph 6], significantly lower than the claimed value.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                           
/NICHOLAS A WANG/Examiner, Art Unit 1734